Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
 Response to Amendment
Claims 1, 13, 15 are amended.  Claims 1-8, 10, 12-13, 15 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10, 12-13, 15  have been considered but are moot because the arguments are directed to the newly amended independent claims that change the scope of the claims as a whole, and are open to new grounds of rejection/interpretation.
35 USC § 112
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

Claim limitation sound input unit, audio processing unit, image generation unit, and image output unit has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  (see [0059], in reference to Fig. 9,  wherein the image processing system including the HMD device includes processing units).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 12-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 8183997) in view of Norris et al. (US 20180139565) and Sakai (US 20120162259).
Re claim 1, Wong teaches an image processing system for generating an image for display to a user at a head-mountable display device (see Fig. 6, and col 10, lines 51-64, hmd for displaying data).
The system comprising:
a sound input unit configured to receive sound information from a source, where the sound information relates to one or more sounds of the source (see col 3, lines 61-col 4, line 8, wherein a microphone receives audio data from one or more sound sources), and (see col 9, lines 36-47, wherein additional information is provided, such as type of source outputting the sound, like a car or dog classification).
an audio processing unit configured to analyse the sound information relating to the one or more sounds (see col 4, lines 44-50, wherein the received audio is analyzed by the processor)
an image generation unit configured to generate one or more image elements that indicate properties of analysed sound information (see col 5, line 21- col 6 line 9, wherein the sound related information is shown indicated by an arrow to the user)
an image output unit configured to output display images for display to a user of the head-mountable display device, the images comprising the generated image elements as an image overlay (see col 5, lines 21-23, displaying indication in the hmd)

Wherein the sound input unit is configured to receive sound information from the source comprising data indicative of a sound output of the source (see col 3, lines 61-col 4, line 8, wherein a microphone receives audio data from one or more sound sources) and (see col 9, lines 36-47, wherein additional information is provided, such as type of source outputting the sound, like a car or dog classification).
Wherein the image generation unit generates the image elements in response to the data from the source (see col 5, line 21- col 6 line 9, wherein the sound related information received from a source causes the wearable computing system to display one or more indications that indicate (i) the direction of the source of the sound and (ii) the intensity level of the sound.).
Wong does not explicitly teach where the received sound information from a source is a device source (the source of the sound is outputted by a device) over a communications network.
However, Norris teaches wherein sound output and data is from a device, wherein a sound input unit is configured to receive sound information from a device over a communications network, where the sound relates to one or more sounds of the device ([0261] As one example, some types of sound or sources of sound are processed with servers in a network while the sound is in transit from a source electronic device to the electronic device of a user. Servers (such as those in a cloud or network) can offer faster processing or convolving of sound than local processors (e.g., a processor on a HPED or PED). For instance, the voice of the caller originates from the electronic device of the caller, transmits across one or more networks (e.g., the Internet), and arrives at the electronic device of the user. The electronic device of the user processes and convolves the voice of the caller with HRTFs of the user (or other sound localization information) and provides the binaural sound to the user. This process, however, can be expedited or processing resources conserved or limited at the electronic device of the user. Specifically, as the voice of the caller transmits across the network, servers process and/or convolve the sound with the HRTFs of the user (or other sound localization information) and provide the binaural sound to the electronic device of the user. One or more faster processors of the network or cloud servers convolve the voice after it leaves the electronic device of the caller but before it arrives to the electronic device of the user. The electronic device of the user saves processing resources), ([0093] Audio can have many different sources. Examples of some of these sources include, but are not limited to, sound sources shown in example embodiments, a telephone or HPED that makes telephone calls, a computer program (e.g., an IPA or IUA), the internet (e.g., YOUTUBE or other media streaming service), another person or physical environment (e.g., a person that captures binaural sound with two microphones and shares this sound), an electronic device (e.g., a server or a HPED), a music library or music player, a video player, a software application (e.g., a virtual reality (VR) game), memory (e.g., a flash memory device, a compact disk (CD), a digital versatile disk (DVD), a solid state drive, a hard drive, etc.), a television (TV) or radio emission or broadcast, a wireless transmission, an appliance, a car, a public kiosk, a security system, a medical device, a home entertainment system, a public entertainment system, and a virtual sound source, such as a speaker in a information about the sound or sound source, that is, the audio input to the SLS for localization. This information includes, but is not limited to, one or more of a file format of the audio, a classification or sound type (e.g., voice, speech, music, noise) or sound source of the audio (e.g., a telephone call, a radio transmission, a television show, a game, a movie, audio output from a software application or from audio routed directly to a loudspeaker, audio captured from a speaker output circuit or from a microphone, audio input from an intelligent personal assistant (IPA), audio input from an intelligent user agent (IUA), etc.), monophonic, stereo, or binaural, a filename, a storage location, a universal resource locator (URL), a length or duration of the audio, a sampling rate, a bit resolution, a data rate, a compression scheme, an associated CODEC, a minimum, maximum, or average volume, amplitude, or loudness, a minimum, maximum, or average wavelength of the encoded sound, a date when the audio was recorded, updated, or last played, a GPS location of where the audio was recorded or captured, an owner of the audio, permissions attributed to the audio, a subject matter of the content of the audio, an identity of voices or sounds or speakers in the audio, an identity or type of music in the sound, an acoustic fingerprint, sound signature, sound sample, a hash of a sound, spectrographic model or image of the sound, acoustic watermark, audio based Automatic Content Recognition (ACR) identification, noise in the audio, metadata about the sound, an IP address or International Mobile Subscriber Identity (IMSI) of the inbound audio, caller ID, an identity of the speech segment and/or non-speech segment (e.g., voice, male voice, female voice, computer 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wong’s hmd audio/visual system to explicitly include receiving sound relating to one or more sounds of another device, as taught by Norris, as the references are in the analogous art of audio processing of sound sources.  An advantage of the modification is that it achieves the result of explicitly receiving sound from other sources such as electronic devices.
Wong and Norris do not explicitly teach wherein the sound information from the device comprising the data indicative of the sound output of the device is captured by a microphone, located proximate to the head mounted display, and input into the sound input unit.
However, Sakai teaches wherein the sound information from the device comprising the data indicative of the sound output of the device is captured by a microphone, located proximate to the head mounted display, and input into the sound input unit ([0077] It is important for the microphones to be disposed with certain intervals therebetween in order to improve the accuracy of sound source detection. Accordingly, in a case when two microphones 101 are to be disposed on the front face of the transmissive HMD 10, for example, as illustrated in FIG. 8A, the microphones 101 are disposed on the left and right ends. Further, in a case when three microphones 101 are to be disposed on the front face of the transmissive HMD 10, for example, as illustrated in FIG. 8B, the microphones 101 are disposed to form a triangle) and (see [0091-0097], wherein sound source position is detected from collected sound information of the directional microphones 101, that are located proximate the head mounted display (as seen in Fig. 8A, 8B, and 9)).
Wong, Norris, and Sakai teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wong and Norris’s head mounted display system of outputting sound from a device through a network to explicitly include sound captured by a microphone located proximate the head mounted display as input sound into the head mounted display.  An advantage of the modification is that it achieves the result of using microphones proximate the head mounted display to collect input sound data for processing as one or more sounds of the source device so that the input sound data can be transferred over a communication network for further processing.
Re claim 2, Wong and Norris and Sakai teaches claim 1.  Furthermore, Wong teaches wherein the direction is relative to a current orientation of the head mounted display (see col 4, lines 51-66 in reference to Fig. 2, wherein the direction of the sound is determined using microphones of the wearable computer system and is thus the direction is relative to the current orientation of the head mounted display).
Re claim 3, Wong and Norris and Sakai teaches claim 1.  Furthermore, Wong teaches wherein the one or more generated image elements are indicative of the volume of the one or more sounds (see col 5, lines 57-58 and col 6, lines 24-25, and col 6, lines 55-58, wherein a graphical indication of volume is represented by the size of the arrows, halos, or circular indicators).
Re claim 4, Wong and Norris and Sakai teaches claim 1.  Furthermore, Wong teaches wherein the one or more generated image elements are indicative of a classification of a type of sound (see col 9, lines 36-47, wherein additional information is provided, such as type of source like a car or dog classification).
Re claim 5, Wong and Norris and Sakai teaches claim 1.  Furthermore, Wong teaches wherein the generated image elements are generated with one or more of a particular colour, display location, intensity, shape, or size of the element to indicate a property of the one or more sounds (see col 6, lines 24-30 various type of color coding or shapes/sizes used)
Re claim 6, Wong and Norris and Sakai teaches claim 1.  Furthermore, Wong teaches wherein if the direction of a source of the one or more sounds is not within a field of view of the user an 
Re claim 7, Wong and Norris and Sakai teaches claim 1.  Furthermore, Wong teaches wherein the generated image elements identify a source of the one or more sounds (col 9, lines 36-47 wherein additional information including a type of source is provided).
Re claim 8, Wong and Norris and Sakai teaches claim 1.  Furthermore, Wong teaches wherein the generated image elements highlight one or more of the outside edges of the source of a sound to identify it in the image displayed to the user (see col 7, line 49-col 8 line 6, wherein peripheral display of an indication relative to an audio source outside the user’s view, and flashing light at point 470 in periphery 472 of display 450 in Fig. 4c being at the edge and corresponding direction).
Re claim 10, Wong and Norris teaches claim 9.  Furthermore, Wong teaches wherein the received data also comprises position information of the device (see col 4, lines 21-66 in reference to Fig. 2, wherein the direction of the sound is determined using microphones of the wearable computer system and wherein source of sound is located in a region) and (see col 9, lines 36-46, wherein the source of the sound is indicated such as dog, car, etc.).
Re claim 12, Wong and Norris teaches in the rejection for claim 1.  Furthermore, Wong teaches further comprising the head mountable display device (see col 11, lines 47-55, augmented reality images to interact with real world view), and (see Fig. 6, and col 10, lines 51-64, hmd for displaying data).
Claims 13 and 15 claims limitations in scope to claim 1 and is rejected for at least the reasons above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616